Citation Nr: 1202250	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for bilateral eye disability other than conjunctivitis with dry eyes.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral conjunctivitis with dry eyes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folders.  

In January 2010, the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for bilateral eye disability other than conjunctivitis with dry eyes is addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  Throughout the initial-rating period, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.

2.  Throughout the initial-rating period, the Veteran's bilateral conjunctivitis with dry eyes has been manifested by some discomfort, and his corrected visual acuity is no worse than 20/60 in the right eye and 20/40 in the left.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation higher than 10 percent for bilateral conjunctivitis with dry eyes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6018, 6069 (2008); 38 C.F.R. §§ 4.7, 4.10 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his underlying service connection claims until December 2006, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in August 2007.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in March 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before the Board and testified at a videoconference hearing before the Board in November 2008. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims. 

Initial Ratings

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of these service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities on appeal, except as noted below.  

Legal Criteria: Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Analysis: Bilateral Hearing Loss

In response to his claim, the Veteran had a VA audiological evaluation in July 2006; the audiologist reviewed the claims file, and noted the Veteran's history in detail.  The Veteran reported the most difficulty hearing when there was background noise, and often required repetition of what was said to him.  On examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
25
40
26
LEFT
25
35
35
55
38

Speech recognition was 100 percent bilaterally.  

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

In response to contentions that the Veteran's hearing loss worsened since his July 2006 examination, the Board remanded the case for additional development.

Pursuant to the Board's March 2009 remand, the Veteran was afforded another VA audiological evaluation in July 2009; the audiologist reviewed the claims file and noted the Veteran's history in detail.  On examination his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
35
55
31
LEFT
25
35
60
65
46

Speech recognition was 96 percent bilaterally.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of a Level I designation and a Level I designation to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Following a January 2010 remand, the Veteran was afforded another VA audiological examination in March 2010; the audiologist reviewed the claims file and noted the Veteran's history in detail.  On examination his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
35
55
31
LEFT
25
35
55
70
46

Speech recognition was 94 percent in the right ear, and 92 percent in the left ear.  

Again, applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of a Level I designation and a Level I designation to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the March 2010 examiner stated that the Veteran was not employed in response to the question of the effect on the Veteran's occupation.  The Veteran indicated that he last worked approximately two years ago and did not lose his job due to his hearing loss.  As to the disability's impact on occupational activities, the examiner responded simply by noting hearing difficulty, but also added that the hearing impairment impacts his daily activities inasmuch as he and his wife have difficulty communicating with each other.  Otherwise, the Veteran denied any limitation of household activities due to his hearing loss.  

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted.  

Legal Criteria: Conjunctivitis with Dry Eyes

During the pendency of this claim, the criteria for evaluating disabilities of the eye were revised.  The revised criteria apply to claims filed on or after December 10, 2008.  They do not apply to the Veteran's claim, which was filed in January 2006.

Eye disabilities are rated under the criteria of 38 C.F.R. § 4.79.  In this case, there are several different Diagnostic Codes (DCs) that are applicable.

The Veteran's conjunctivitis has been rated under the criteria of DC 6018 (nontrachomatous conjunctivitis).  Also applicable is DC 6066 (visual impairment).

Prior to December 10, 2008, the rating criteria for DC 6018 were as follows.  A rating of 10 percent was assigned for active conjunctivitis with objective symptoms.  For healed conjunctivitis, rate on residuals such as visual impairment, and if no residuals assign a noncompensable rating.

Before and after December 10, 2008, visual impairment has been noncompensable if corrected visual acuity in both eyes is 20/40 or better, and if corrected visual acuity in one eye is 20/50 and the other is 20/30.  If corrected visual acuity in one eye is 20/70, and 20/40 in the other eye, a 10 percent rating is warranted.  DC 6069 (2008); DC 6066 (2011). 

Also potentially applicable is DC 6009 (unhealed injuries to the eye), which has the following rating criteria.  

Prior to December 10, 2008, the rating criteria of DC 6009 were as follows.  A rating between 10 percent and 100 percent was assigned for impairment of visual acuity or field loss, pain, rest requirements, or periodic incapacity, combining an additional rating of 10 percent during continuance of active pathology; minimum rating during active pathology was 10 percent.

Analysis: Conjunctivitis with Dry Eyes

Historically, the Veteran had sand and jet fuel sprayed in his eyes during service.  VA examination in July 2006 resulted in a diagnosis of conjunctivitis with dry eyes.  Visual acuity at distance with correction was 20/20, -3 bilaterally, and visual acuity near with correction was 20/25, bilaterally.  In addition to conjunctivitis, he was diagnosed as having left homonymous hemianopsia secondary to a stroke.  He was assigned a 10 percent rating for his conjunctivitis, effective January 2006.  The Veteran appealed the initial 10 percent rating.  

In response to contentions that the Veteran's eye disability worsened since his July 2006 examination, the Board remanded the case for additional development.  

Pursuant to the Board's March 2009 remand, the Veteran was afforded another VA examination of the eyes in August 2009.  The examiner reviewed the claims file and noted the Veteran's history in detail.  The examiner noted the Veteran was service-connected for conjunctivitis, but did not have active symptoms.  He diagnosed blepharitis and meibomian gland dysfunction resulting in red and dry eyes.  The Veteran's best corrected vision at distance was 20/20, -1 in the right eye, and 20/20, -2 in the left.  Best corrected near vision was 20/20, bilaterally.  There was no evidence of retinopathy.  The examiner opined that the Veteran's present conditions of the eyes are not related to his service-connected conjunctivitis.  

As the August 2009 examiner did not discuss whether the Veteran's eye disorders, other than conjunctivitis, were causally related to his service, the Board remanded the issue in January 2010 for clarified opinion.  

In March 2010, the Veteran's file was returned to the August 2009 VA examiner to provide a clarified opinion regarding the Veteran's bilateral eye disability.  There is no notation of any active conjunctivitis, and the Veteran's other eye disorders were found to be unrelated to his active duty and are addressed in the remand below.  Visual impairment testing was not performed at the March 2010 examination.  

The Veteran's VA treatment records reflect complaints of dry and red eyes.  There has been no treatment for active conjunctivitis in either eye.  At its worst, the Veteran's corrected visual acuity at distance was 20/40 in the right eye, and 20/30, -1, +2 in the left eye.  At its worst, corrected visual acuity near was 20/60 in the right eye, and 20/40 in the left.  

On review, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected conjunctivitis.  Although the Veteran reported decreased visual acuity, it has been consistently better than 20/40, in the left eye, and no worse than 20/60 in the right.  This would entitle the Veteran no more than the 10 percent already assigned for his eye disability.  

Under the criteria of DC 6009, compensation may be awarded for pain; the current 10 percent rating is appropriate compensation for the Veteran's subjective discomfort due to redness and dry eyes.  Again, the Veteran is not shown to have active conjunctivitis pursuant to DC 6018 to even warrant a 10 percent rating under this DC.  The most advantageous rating is the 10 percent currently assigned pursuant to DC 6009 for pain and discomfort in the eyes.  Thus, an initial rating in excess of 10 percent is not warranted.  

Additional Considerations

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disabilities should be rated higher than the current noncompensable and 10 percent ratings.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating.  Regarding his bilateral eye disability, even affording the Veteran full competence and credibility in reporting his symptoms, nothing therein shows entitlement to a schedular rating higher than the currently assigned 10 percent. 

Consideration has been given to assigning staged ratings; however, at no time during the period under review do the hearing loss and eye disabilities warrant a compensable rating and rating in excess of 10 percent, respectively, under the schedular criteria.  Fenderson, 12 Vet. App. 119; 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the manifestations of the disability, hearing impairment in each ear and conjunctivitis of the eyes, are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the bilateral hearing loss would be to a compensable degree, and the Board has determined that the manifestations of the service-connected bilateral eye disability most closely approximate the disability picture associated with the currently-assigned 10 percent rating.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for bilateral conjunctivitis with dry eyes is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for eye disability other than conjunctivitis with dry eyes is decided.  

In January 2010, the Board remanded the Veteran's claim for another VA examination regarding his eye disabilities.  Although the Board did not specifically request discussion as to whether the Veteran's eye disorders were caused or aggravated by his service-connected conjunctivitis, the March 2010 VA examination report does not address aggravation at all.  The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability, 38 C.F.R. § 3.310(a); and for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a), Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Therefore, this issue cannot be adjudicated at this time. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records. 

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any disability of the eyes. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each eye disorder present during the period of this claim, other than conjunctivitis with dry eyes,  as to whether there is a 50 percent or better probability the disorder was caused or aggravated by his service-connected conjunctivitis with dry eyes. 

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


